Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim amendment filed on 08/06/2021. Claims 1, 3, 5 and 7 have been amended. 
Currently claims 1-8 are pending.
This Action is made Final. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1-3 and 5-7 are rejected 35 U.S.C. 103 as being unpatentable over Yuji et al. JP 0299919 in view of Duston et al. US 2007/0146910.
Claim 1: Yuji et al. disclose a light control film, comprising: 
(Fig. 5) [page 5 of 16] a first electrode 9 (5/6) (electrodes on upper plate 2) and a second electrode 10 (7/8) (electrodes on lower plate 3) disposed facing each other; 
a light control material (liquid crystal cell) disposed between the first electrode 9 and the second electrode 10 and changing a transmittance (light transmittance) in accordance with a potential difference (voltage potential) between the first electrode 5/6 and the second electrode 7/8; and 
(Fig. 5) a potential difference forming part (voltage divider 11/12/13) for forming a potential difference between the first electrode 5/6 and the second electrode 7/8 
wherein the first electrode (6/5) is divided and arranged in a plurality of regions, and 
(Fig. 6) the potential difference forming part (voltage divider 11/12/13) is a power source applying potentials to each of the first electrodes (6/5, upper plate) which are divided (separated electrodes 6, 5) so as to gradually increase from one side (electrode 6) to another side (electrode 5) in a direction in which arranged.
except
the first electrode is divided by a plurality of gaps and arranged in three or more regions, 
however Duston et al. teach
(Fig. 2A) the first electrode (210) is divided by a plurality of gaps and arranged in three or more regions (multiple individual electrodes 210/210/210…) [0066]
It would have been obvious to a person with ordinary skill in the art to modify Yuji’s invention with Duston’s electrode structure in order to provide a refractive index gradient which can be controlled by varying the magnitude of the separately controllable voltages, as taught by Duston [Abstract];

Claim 3
(Fig. 5) a first electrode 9 (5/6) (electrodes on upper plate 2) and a second electrode 10 (7/8) (electrodes on lower plate 3) disposed facing each other; 
a light control material (liquid crystal cell) disposed between the first electrode 9 and the second electrode 10 and changing a transmittance (light transmittance) in accordance with a potential difference (voltage potential) between the first electrode 5/6 and the second electrode 7/8; and 
a potential gradient forming part (voltage divider 11/12/13) for providing a gradient of the potential difference in an extension direction of the first electrode 5/6 and the second electrode 7/8,
(Fig. 6) the potential difference forming part is a power source feeding a frequency variable alternating-current voltage (modulated AC signal voltage) [Page 5] [Page 4, next to last paragraph] to the first electrode 9. 
except
the first electrode is divided by a plurality of gaps and arranged in three or more regions, 
however Duston et al. teach
(Fig. 2A) the first electrode (210) is divided by a plurality of gaps and arranged in three or more regions (multiple individual electrodes 210/210/210…) [0066]
It would have been obvious to a person with ordinary skill in the art to modify Yuji’s invention with Duston’s electrode structure in order to provide a refractive index gradient which can be controlled by varying the magnitude of the separately controllable voltages, as taught by Duston [Abstract];

Claim 5
(Fig. 5) a first electrode 9 (5/6) (electrodes on upper plate 2) and a second electrode 10 (7/8) (electrodes on lower plate 3) disposed facing each other; 
a light control material (liquid crystal cell) disposed between the first electrode 9 and the second electrode 10 and changing a transmittance (light transmittance) in accordance with a potential difference (voltage potential) between the first electrode 5/6 and the second electrode 7/8; and 
(Fig. 5) the first electrode (6/5) is divided and arranged into a plurality of regions, 
the method comprising: 
(Figs. 5, 6) applying potentials (voltage divider 11/12/13) to each of the first electrodes 5/6 which are divided (separated electrodes 6, 5) so as to gradually increase from one side (electrode 6) to another side (electrode 5) in a direction in which arranged.  
except
the first electrode is divided by a plurality of gaps and arranged in three or more regions, 
however Duston et al. teach
(Fig. 2A) the first electrode (210) is divided by a plurality of gaps and arranged in three or more regions (multiple individual electrodes 210/210/210…) [0066]
It would have been obvious to a person with ordinary skill in the art to modify Yuji’s invention with Duston’s electrode structure in order to provide a refractive index gradient which can be controlled by varying the magnitude of the separately controllable voltages, as taught by Duston [Abstract];

 Claim 7
(Fig. 5) a first electrode 9 (5/6) (electrodes on upper plate 2) and a second electrode 10 (7/8) (electrodes on lower plate 3) disposed facing each other; 
a light control material (liquid crystal cell) disposed between the first electrode 9 and the second electrode 10 and changing a transmittance (light transmittance) in accordance with a potential difference (voltage potential) between the first electrode 5/6 and the second electrode 7/8; and 
the method comprising: 
(Fig. 6) feeding a frequency variable alternating-current voltage (modulated AC signal voltage) [Page 5] [Page 4, next to last paragraph] to the first electrode 9.  
except
the first electrode is divided by a plurality of gaps and arranged in three or more regions, 
however Duston et al. teach
(Fig. 2A) the first electrode (210) is divided by a plurality of gaps and arranged in three or more regions (multiple individual electrodes 210/210/210…) [0066]
It would have been obvious to a person with ordinary skill in the art to modify Yuji’s invention with Duston’s electrode structure in order to provide a refractive index gradient which can be controlled by varying the magnitude of the separately controllable voltages, as taught by Duston [Abstract];

Claims 2, 6: Yuji et al. disclose
(Fig. 5) the second electrode 10 (7/8) is not divided into a plurality of regions (electrodes 7, 8, 10 are continuously grounded).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claims 4, 8 is the inclusion of the limitation 
“…the potential difference forming part makes the alternating-current voltage feeding the first electrode the same, the transmittance at a position separated from a power feeding point is lower in a case of high frequency than in a case of low frequency.”
The prior art does not teach or suggest these limitations in combination with the other limitations of corresponding independent claims 3, 7.
Yuji et al. JP 63-38921, Duston et al. US 2007/0146910 and Yuji et al. JP 2-99919 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871